Citation Nr: 9916313	
Decision Date: 06/15/99    Archive Date: 06/21/99

DOCKET NO.  95-03 672	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for Hashimoto's 
thyroiditis.


ATTORNEY FOR THE BOARD

Amanda Blackmon, Counsel


INTRODUCTION

The appellant served on active duty from May 1989 to June 
1993.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1994 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO), 
which denied entitlement to the benefit sought on appeal.  
The appellant filed a notice of disagreement with this rating 
determination in November 1994.  A statement of the case was 
issued in December 1994.  The appellant perfected an appeal 
in this matter in January 1995.  The RO continued its denial 
of service connection for Hashimoto's thyroiditis in a March 
1999 rating action.

The record further reflects that the RO sought clarification 
with respect to statements contained in the appellant's 
substantive appeal, VA Form 9.  It was noted that the 
appellant's representations concerning the rate of 
compensation in effect was construed as a separate claim for 
an increased evaluation for the service-connected disability.  
It was specifically noted that the appellant's appeal would 
proceed on the denial of service connection for Hashimoto's 
disease.  The appellant was also requested to provide 
additional medical evidence in support of her claim for an 
increased evaluation.  This letter was apparently sent to the 
appellant's previous mailing address, following expiration of 
the forwarding order.  A second mailing was sent to the same 
address in May 1997.  The appellant provided her new address 
and telephone number to the RO in May 1997.  The record next 
reflects that the RO forwarded this letter to the appellant 
in June 1997.  The appellant did not respond to this request.  


FINDING OF FACT

There is no competent medical evidence of record that 
establishes that the appellant has a presently existing 
disability manifested by Hashimoto's thyroiditis, which can 
be related to her period of military service.


CONCLUSION OF LAW

The appellant has not presented a well-grounded claim for 
service connection for Hashimoto's thyroiditis.  38 U.S.C.A. 
§ 5107 (West 1991 & Supp. 1991).





REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

The entrance medical examination report, dated in March 1989, 
was negative for any clinical findings or diagnosis relative 
to the endocrine system. 

Service medical records reflect that the appellant was 
evaluated with an enlarged thyroid on routine physical 
examination in April 1993.  In his clinical assessment, the 
examiner noted a finding of "normal exam."  Thyroid disease 
was ruled out as a diagnosis.  It was noted that additional 
clinical studies would be conducted to evaluate the 
appellant's triiodothyronine (T3), thyroxine (T4), and 
thyroid-stimulating hormone (TSH) levels.  

A May 1993 thyroid evaluation revealed a mild thyroid goiter 
with a mild degree of inhomogeneity bilaterally, and no 
distinct hot or cold nodules.  The overall scan patter was 
consistent with a multinodular goiter.  The thyroid blood 
tests were within normal limits.  

A June 1993 clinical report noted an assessment of 
Hashimoto's disease.  In the clinical assessment, the 
examiner indicated that the appellant needed either yearly 
physical examinations of the thyroid with TSH measurements, 
or yearly evaluations of the thyroid with use of medication.  
It was noted that the appellant was scheduled for release 
from service the following day.  The examiner noted that the 
appellant had euthyroid diffuse goiter.  The appellant denied 
any family history of Hashimoto's disease, goiter, or 
hypothyroidism.  The appellant's TSH level was evaluated as 
1.88.  Ultrasound revealed a diffuse goiter.  It was noted 
that diagnostic evaluation revealed a three times enlarged, 
rubbery thyroid.  There was no evidence of nodules.  A 
clinical notation indicated:

As per endocrine, [appellant] has Hashimoto's 
disease.  Thyroid functioning within normal 
limits.  May develop future hypothyroidism.  
Will require yearly thyroid examination and 
checks of thyroid function tests.  May need 
to be placed on Synthroid.  [The examiner] 
would consider beginning her now, but since 
close to separation would require 6-7 
additional weeks of hormone monitoring.

On separation examination, dated in June 1993, the appellant 
was evaluated with mild thyroidmegaly.  The clinical 
assessment indicated that findings were consistent with 
Hashimoto's thyroid disease, although it was noted that 
examination was negative for any masses or nodules.  Further, 
thyroid function tests were noted to be within normal limits.

The record reflects that the appellant filed a claim for 
compensation benefits in June 1993, seeking service 
connection for Hashimoto's thyroiditis.  The appellant 
reported the onset of this disorder in May 1993.  She 
indicated that she received treatment for this condition 
during service from May to June 1993.

In an October 1993 statement, the appellant indicated that 
she was evaluated with a thyroid condition, identified as 
Hashimoto's disease during a routine examination in service.  
At that time, the appellant was reportedly evaluated with an 
enlargement of the thyroid gland.  The appellant indicated 
that her discharge was delayed in order to complete further 
evaluation.  She noted that a diagnostic impression of 
Hashimoto's disease was made following extensive clinical and 
diagnostic evaluation.  The appellant noted that medical 
personnel advised that her condition may require use of 
medication, and that her dietary intake should be monitored 
as the condition progresses.  She denied any family history 
of thyroid disease.  The appellant maintained that prior to 
her entry into military service, she was a "vibrant and 
healthy person."  

The appellant underwent VA examination in November 1993.  The 
medical examination report indicated that the appellant 
reported a medical history of multinodular goiter.  She 
reported that she had undergone a thyroid scan, the results 
of which were consistent with the presence of a multinodular 
goiter.  Thyroid function test results were evaluated as 
normal.  Laboratory studies revealed the appellant's 
thyroxine (T4) level to be 1.13, and thyroid-stimulating 
hormone (TSH) level to be 1.88.  The examiner indicated that 
the appellant's goiter was asymptomatic.  The appellant 
denied a history of weight loss, heat or cold intolerance, or 
excessive fatigue.  It was noted that the appellant was not 
presently on any thyroid medication, and denied any other 
medical problems.  

Physical examination of the neck was significant for a 
goiter, described as three times the size of a normal thyroid 
gland, with diffuse enlargement with mild nodularity.  The 
remainder of the examination was normal.  The diagnostic 
impression was multinodular goiter.  The examiner indicated 
that Hashimoto's thyroiditis was not found on examination.  

In a July 1994 rating decision, the RO denied the appellant's 
claim for service connection for Hashimoto's thyroiditis.  It 
was the RO's finding that while the service medical records 
documented a clinical impression of Hashimoto's thyroiditis, 
the objective medical evidence of record did not support this 
assessment.  It was noted that VA examination did not confirm 
Hashimoto's thyroiditis.  Service connection was granted for 
nodular goiter, as this condition was shown to have its onset 
during service.  A noncompensable rating evaluation was 
assigned for this disability.

In correspondence, dated in November 1994, the appellant 
indicated that extensive clinical and diagnostic evaluation 
conducted during service confirmed Hashimoto's thyroiditis.  
In contrast, she noted that the VA examination consisted only 
of physical examination, without the benefit of diagnostic 
studies.  She further noted that symptoms related to her 
thyroid disorder were, at that time, minimal in nature.  In 
this regard, she reported symptoms of "fatigue, weight gain, 
skin problems (dryness), nervousness, weight loss, headaches, 
and dizziness.  She indicated that these symptoms could not 
be attributed to any other physical condition.  In other 
correspondence, dated in January 1995, the appellant 
generally reiterated her contentions regarding the onset of 
her symptomatology.  It was the appellant's contention that 
because physicians in service and her new physician found her 
condition to be diagnostic of Hashimoto's thyroiditis that, 
collectively, this evidence should be accorded greater weight 
than the findings of the VA examiner.  Finally, it was the 
appellant's contention that the evidence of record 
demonstrated that Hashimoto's thyroiditis was incurred during 
service.

In March 1999, the RO continued its previous denial of 
service connection for Hashimoto's thyroiditis.  It was noted 
that the appellant had not provided any additional evidence 
or information in conjunction with this claim. 


Analysis

In general, service connection may be granted for a 
disability resulting from a disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
1991); 38 C.F.R. § 3.303(a) (1998); see also Degmetich v. 
Brown, 104 F.3d 1328, 1331-32 (Fed.Cir. 1997).  If a 
condition noted during service is not shown to be chronic, 
then generally a showing of continuity of symptomatology 
after service is required for service connection.  38 C.F.R. 
§ 3.303(b) (1998).

The threshold question in this case is whether the claim is 
well grounded under 38 U.S.C.A. § 5107(a).  A well grounded 
claim is a plausible claim, one which is meritorious on its 
own or capable of substantiation.  Murphy v. Derwinski, 
1 Vet. App. 78, 81 (1990).  There must be more than an 
allegation; the claim must be accompanied by supporting 
evidence that justifies a belief by a fair and impartial 
individual that the claim is plausible.  Tirpak v. Derwinski, 
2 Vet. App. 609, 611 (1992).  In order for the appellant to 
be granted service connection, there must be evidence of both 
a service connected disease or injury and a present 
disability which is attributable to such disease or injury, 
otherwise, the claim is not well grounded.  Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).  The significance of 
presenting a well grounded claim is that such a claim 
triggers the VA's chronological obligation to assist the 
claimant in the development of facts pertinent to the claim.  
Where the claimant fails to present a well grounded claim, 
there is no duty to assist him or her on the part of the VA.  
38 U.S.C.A. § 5107(a); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Generally, a well grounded claim for service connection 
requires (1) medical evidence of a current disability; (2) 
medical or, in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
See Caluza v. Brown, 7 Vet. App. 489, 504, 506 (1995); see 
also Epps v. Gober 126 F.3d 1464, 1468 (Fed. Cir. 1997) 
(expressly adopting definition of well grounded claim set 
forth in Caluza, supra).  The second and third Caluza 
elements can be satisfied under 38 C.F.R. 3.303(b) by a (a) 
evidence that the condition was "noted" during service or 
during an applicable presumptive period; (b) evidence showing 
post-service continuity of symptomatology; and (c) medical 
or, in certain circumstances, lay evidence of a nexus between 
the present disability and the post-service symptomatology.  
See 38 C.F.R. 3.303(b); Savage v. Gober, 10 Vet. App. 488, 
495-97 (1997).  For the purpose of determining whether a 
claim is well grounded, the credibility of the evidence in 
support of the claim must be presumed.  See Robinette v 
Brown, 8 Vet. App. 69, 75 (1995).

In this case, the appellant does not have a confirmed 
diagnosis of Hashimoto's thyroiditis.  At the time of her 
separation from service, it was noted that clinical findings 
were consistent with a diagnosis of Hashimoto's disease.  The 
medical examination report also noted that the endocrine 
system, however, was normal.  The appellant was released from 
service prior to further diagnostic evaluation.  On VA 
examination, in November 1993, the examiner indicated that 
Hashimoto's thyroiditis was not shown on examination.  There 
is no medical evidence of record which links Hashimoto's 
thyroiditis either with service or with the appellant's 
service-connected nodular goiter. 

The Board therefore concludes that the determinative question 
with respect to the appellant's claim is a diagnosis as well 
as medical causation.  In this regard, the Board has 
considered the lay assertions of the appellant concerning the 
diagnosis, onset and severity of the claimed disorder.  
However, when the question involves one of medical diagnosis 
or causation, as here, a lay person cannot provide probative 
evidence as to matters which require specialized medical 
knowledge acquired through experience, training, or 
education.  Where the determinative issue involves medical 
causation or medical diagnoses, competent medical evidence to 
the effect that the claim is 'plausible' or 'possible' is 
required.  Brewer v. West, 11 Vet. App. 228, 234 (1998); 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

With respect to the appellant's claim for service connection, 
the Board notes that the only evidence supporting this claim 
consists of the appellant's statements.  As noted above, 
there is no current evidence of Hashimoto's thyroiditis.  
While the appellant was evaluated proximate to her release 
from service with an enlarged thyroid and an impression of 
Hashimoto's thyroiditis was indicated, the objective medical 
evidence of record does not confirm this clinical assessment.  
Indeed, at the time of separation, the appellant was 
evaluated with mild thyroidmegaly.  Examination was 
significant only for multinodular goiter.  There was no 
objective clinical evidence of masses or nodules, and thyroid 
function studies were normal.  While the endocrinologist 
opined that the appellant's condition was consistent with 
Hashimoto's thyroiditis, further diagnostic evaluation and 
clinical monitoring was noted to be necessary.  Such activity 
was apparently not practicable because the appellant was 
within a day of her release from active duty.  VA examination 
was negative for Hashimoto's thyroiditis.  It was the 
examiner's assessment, following a review of the claims 
folder and reported medical history, that the claimed 
disorder was not shown.  The Court has held that "[i]n the 
absence of competent medical evidence of a current disability 
and a causal link to service or evidence of chronicity or 
continuity of symptomatology, a claim is not well grounded." 
Chelte v. Brown, 10 Vet. App. 268 (1997).  In the absence of 
proof of a present disability, there can be no valid claim 
for service connection for Hashimoto's thyroiditis.  See 
Brock v. Brown, 10 Vet. App. 155, 160 (1997);  Brammer, and 
Rabideau, both supra; see also Degmetich, 104 F.3d at 1332-
33.  Accordingly, based upon the evidence of record, the 
Board finds that the appellant's claim is not well grounded.

In light of the above considerations, the Board finds that 
the appellant claim for service connection for Hashimoto's 
thyroiditis is not well grounded; and, the appellant's appeal 
must be denied.  No duty to assist the appellant in this 
claim has arisen.  See Epps, 126 F.3d at 1469.  The RO's 
adjudication of the claim does not constitute prejudicial 
error.  Grottveit, 5 Vet. App. at 93, Tirpak v. Derwinski, 2 
Vet. App. 609, 611 (1992); Sanchez v. Derwinski, 2 Vet. App. 
330, 333 (1992).

When the Board addresses in a decision a question that had 
not been addressed by the RO, as in this case, the question 
whether the claim is well grounded, it must be considered 
whether the claimant has been given adequate notice of the 
need to submit evidence or argument on that question and an 
opportunity to respond and, if not, whether the claimant has 
been prejudiced thereby.  Bernard v. Brown, 4 Vet. App. 384 
(1993).  In this instance, the Board does not find such 
prejudice because the appellant has not met the threshold 
obligation of submitting a well grounded claim.  Meyer v. 
Brown, 9 Vet. App. 425 (1996). 


ORDER

Service connection for Hashimoto's thyroiditis is denied.


	
	_________________________________
	Deborah W. Singleton
Member, Board of Veterans' Appeals



 

